IN THE COURT OF APPEALS OF IOWA

                                  No. 17-1375
                              Filed May 16, 2018


SEAN PATRICK RYAN,
     Plaintiff-Appellee,

vs.

JESSICA S. WRIGHT,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Cass County, Gregory W.

Steensland, Judge.



      Jessica Wright appeals the order modifying Sean Ryan’s child visitation and

support. AFFIRMED AS MODIFIED AND REMANDED.




      Earl B. Kavanaugh of Harrison & Dietz-Kilen, P.L.C., Des Moines, for

appellant.

      Alexander E. Wonio of Hansen, McClintock & Riley, Des Moines, for

appellee.



      Heard by Doyle, P.J., and Tabor and McDonald, JJ.
                                          2


DOYLE, Presiding Judge.

       “Are we there yet?” This familiar refrain must be heard often as the parties’

children, now ages ten and nine, spend twenty hours cooped up in a car for each

of their monthly forty-eight-hour weekend visits with their father. No doubt, these

interstate highway treks back and forth between Colorado and Iowa are not great

fun for the children. Even their father admits that “it’s just rough on them.”

       Jessica Wright appeals following modification of the decree establishing

custody, visitation, and support of the parties’ minor children. Jessica argues the

district court misused the term “physical care” in the modification order when

referring to Sean Ryan’s summer visitation with the children. She also argues the

visitation schedule entered in the modification order is contrary to the children’s

best interests. Finally, Jessica argues the district court erred in calculating the

amount of Sean’s child support and in failing to require Sean to pay cash medical

support for the children. Although Sean did not cross-appeal, he requests a

different school-year/holiday visitation schedule than ordered by the district court.

Both parties request an award of their appellate attorney fees.

       I. Background Facts and Proceedings.

       Jessica and Sean are the parents of two children: J.A.W., born in 2007, and

J.P.W., born in 2008. A 2015 decree established the children’s custody, visitation,

and support.1 It provided for joint legal custody of the children with Jessica granted

physical care. The decree granted Sean visitation on alternating weekends and




1
 Jessica appealed. See Ryan v. Wright, No. 15-0413, 2015 WL 6508703 (Iowa Ct. App.
Oct. 28, 2015).
                                         3


each Wednesday evening during the school year, with the parties alternating care

of the children each week during the summer. The decree also ordered Sean to

pay Jessica child support in the amount of $967.07 per month.        In       2016,

Sean petitioned to modify the custody decree based on Jessica’s plans to move

out of state. Jessica’s family was purportedly relocating to Colorado, where they

would establish a new scrap-metal business, and Jessica planned to continue to

work for the family business. Jessica moved to the suburban Denver, Colorado

area in the summer of 2016, a ten-hour drive from Sean’s Anita, Iowa residence.

      In June 2017, the district court entered its modification order. The court

found that Sean failed to establish a substantial change in circumstances

warranting modification of the children’s physical care, but it determined Jessica’s

move to Colorado warranted a modification of the visitation provisions of the

decree. The court modified the visitation schedule to provide Sean with one forty-

eight-hour weekend of visitation per month during the school year. The court also

granted Sean summer visitation beginning five days after the end of the school

year and ending five days before the start of the next school year, with Jessica

having the children one forty-eight-hour weekend during each of those months.

The original decree’s holiday visitation schedule was left undisturbed. The court

also modified the child support provisions of the decree to provide Sean would pay

child support in the amount of $524.76 per month.       Jessica appeals the order,

challenging the modification of the visitation and child support provisions of the

decree.
                                          4


       II. Scope of Review.

       Our review of equitable proceedings is de novo. See Iowa R. App.
       P. 6.907; Wilker v. Wilker, 630 N.W.2d 590, 594 (Iowa 2001). We
       review the entire record and decide anew the factual and legal issues
       preserved and presented for review. See In re Marriage of Williams,
       589 N.W.2d 759, 761 (Iowa Ct. App. 1998). Although our review is
       de novo, we afford deference to the district court for institutional and
       pragmatic reasons. See In re Marriage of Morrison, No. 16-0886,
       2017 WL 936152, at *1 (Iowa Ct. App. Mar. 8, 2017). This means
       we give weight to the district court’s findings of fact. See In re
       Marriage of Gust, 858 N.W.2d 402, 406 (Iowa 2015). This also
       means we will affirm the district court unless the district court failed
       to do substantial equity. See In re Marriage ofMauer, 874 N.W.2d
       103, 106 (Iowa 2016); In re Marriage of Lukowicz, No. 14- 0088,
       2015 WL 162089, at *4 (Iowa Ct. App. Jan. 14, 2015) (using
       substantial equity standard). In exercising our review, “[p]rior cases
       are of little precedential value, except to provide a framework for
       analysis, and we must ultimately tailor our decision to the unique
       facts and circumstances before us.” In re Marriage of Kleist, 538
       N.W.2d 273, 276 (Iowa 1995) (citing In re Marriage of Will, 489
       N.W.2d 394, 397 (Iowa 1992)).

Hensch v. Mysak, 902 N.W.2d 822, 824 (Iowa Ct. App. 2017).

       III. Child Visitation.

       A. Use of term “physical care.” Jessica first attacks the language used

by the district court in modifying the decree with respect to child visitation. The

modification order states, in pertinent part:

               The burden on Sean to change physical care is very high. He
       must prove a substantial change in circumstances. If he establishes
       that burden, he must then meet the additional burden of showing that
       he is somehow in a superior position to parent the children. There is
       no question that moving to Colorado 10 hours away is a change in
       circumstances. It is a little more difficult to determine whether that is
       the kind of substantial change necessary to meet Sean’s burden.
       While this court finds the change significant, this court does not find
       it substantial, even though Jessica moved 10 hours away. This court
       finds it significant enough to modify the visitation provisions. In
       addition, there is no evidence before this court to show that Sean is
       somehow in a position to be a superior parent. There is no question
       that he loves his children and has a relationship that ought to
                                           5


       continue, but he is not in a superior position to parent. He fails on
       that burden also.
               This court does find from the evidence that there should be an
       adjustment to the visitation, especially during the summer school
       visitation. This court will enter an order that modifies the current
       decree in that respect.
               ....
               1. The original decree is modified to provide that the parties
       shall have joint legal custody with Jessica retaining primary physical
       care[2] during the school year and Sean having primary physical care
       during the summer school vacation. Sean shall assume physical
       care of the children five days after the last day of school, and return
       physical care to Jessica five days before the start of school in the fall.

       Jessica asserts the court use of the term “physical care” with regard to

Sean’s summer visitation is inconsistent with the court’s ruling regarding Sean’s

failure to meet his burden to change physical care. In denying her motion to

enlarge and amend the modification order, the district court stated on this issue,

“The designation of Sean’s parenting time as physical care instead of visitation is

a distinction without meaning in the context of the court’s order. It is clear as written

and need not be changed.”

       The term “physical care” has a specific meaning in Iowa family law.

“‘Physical care’ means the right and responsibility to maintain a home for the minor

child and provide for routine care of the child.” Iowa Code § 598.1(7) (2016).

Where joint (or shared) physical care3 is not warranted, like here, the court must



2
  “Primary physical care” is not defined in Iowa Code chapter 598 (2017); nevertheless,
we recognize the term is commonly used by parties, their counsel, and the courts. The
phrase was used in the original decree.
3
  Iowa Code section 598.1(4) defines joint physical care to mean
       an award of physical care of a minor child to both joint legal custodial
       parents under which both parents have rights and responsibilities toward
       the child including but not limited to shared parenting time with the child,
       maintaining homes for the child, providing routine care for the child and
       under which neither parent has physical care rights superior to those of the
       other parent.
                                          6


chose a primary caretaker who is solely responsible for decisions concerning the

child’s routine care, and visitation rights are ordinarily afforded a parent who is not

the primary caretaker. See In re Marriage of Hansen, 733 N.W.2d 683, 691 (Iowa

2007). Thus the term is not applicable to the award of visitation.

       In context, it is clear that the court did not modify the decree to provide

shared physical care but rather modified the visitation provisions of the decree to

provide Sean with extended summer visitation to compensate for the decrease in

visitation during the school year. The court was unambiguous in stating that it was

not modifying child custody. Nevertheless, the court’s use of the term “physical

care” with regard to Sean’s summer visitation was incorrect.

       B. Standard for modification. Jessica also argues the court applied the

wrong standard in modifying visitation by finding her move to Colorado was

“significant enough to modify the visitation provisions” rather than finding a

“substantial” change in circumstances warranted modification. Although a party

seeking modification of a decree’s custody provisions “faces a heavy burden” of

establishing “a substantial change in circumstances occurred after the decree was

entered” and “a superior ability to minister to the needs of the [child],” see In re

Marriage of Harris, 877 N.W.2d 434, 440 (Iowa 2016) (citation omitted), a less

demanding burden applies when a parent seeks to modify child visitation, see In

re Marriage of Brown, 778 N.W.2d 47, 51 (Iowa Ct. App. 2009); In re Marriage of

Salmon, 519 N.W.2d 94, 96 (Iowa Ct. App. 1994). This is because continued

association with the noncustodial parent is ordinarily in the children’s best

interests. See Salmon, 519 N.W.2d at 96. To modify child visitation, a parent need

only show “there has been a material change in circumstances since the decree
                                          7


and that the requested change in visitation is in the best interests of the [child].”

Id. at 95-6 (citation omitted); see also Smith v. Smith, 142 N.W.2d 421, 422 (Iowa

1966) (“It seems readily apparent a much more extensive change of conditions

would be required to support a change of custody than would be necessary to

justify a change of visitation rights.”). The court’s finding that Jessica’s move is

“significant enough” to warrant modifying the child visitation provisions of the

decree relates to this lowered burden of proof. On our de novo review of the

record, we agree that Jessica’s move of a distance involving ten hours of travel

warrants modification of the visitation provisions of the decree.

       C. Modification of visitation schedule. Finally, Jessica argues that the

modified visitation schedule is not in the children’s best interests. On appeal, she

contends it is in the best interests of the children that both parents have equal

time—six weeks each—with the children during the summer. She also argues that

summer visitation with Sean should end at least two weeks prior to the start of the

school year. At trial she testified she would like to continue alternating weeks in

the summer as was provided in the original decree. She suggests nothing different

on appeal.    Characterizing the district court’s order concerning school-year-

weekend visitation as “disruptive,” Jessica requests Sean’s school-year-weekend

visitations be shortened. Acknowledging that the holiday visitation schedule “was

crafted for parties who originally lived in close proximity to one another in Iowa,”

and that “[g]iven the parties’ current geographical distance from one another, it is

simply not practical, nor in the minor children’s best interests, to travel twenty (20)

hours in a car to exercise an overnight with the other party,” Jessica requests a

modification of the holiday schedule to “provide for an equal division of those
                                          8


school observed holidays that are longer in length, such as winter break,

[T]hanksgiving break, and spring break.” Sean asks us to affirm the district court,

but without cross-appealing, suggests adoption of an alternate school-year

weekend and holiday visitation schedule.

       We begin by repeating an apt observation made under circumstances

similar to those presented here—where the custodial parent and the noncustodial

parent are separated by significant geographical distance:

       [We] think that it’s unfortunate that the children are living as far away
       from the father in Iowa as they are but that’s the way it is and that’s
       the situation we find ourselves in. The court can’t change that. [We]
       can’t tell either of these people where they are going to live or why.
       That’s their own decision, again considering what they believe to be
       the best interests of the children.

In re Marriage of Behn, 385 N.W.2d 540, 542 (Iowa 1986) (quoting the trial court

speaking directly to the parties immediately after hearing closing arguments in

custody dispute). It was Jessica’s decision to move to Colorado that impedes

Sean’s regular interaction with the children. So, until development of a Star Trek-

like teleportation device, these kids are destined to spend countless mind-numbing

hours on the interstate.

       We do not have the power to resolve the conflict, or the geographical

distance, between Jessica and Sean. In the eyes of litigating parents, no court-

imposed visitation schedule is ever perfect. And although strict schedules never

lend themselves well to the vagaries of life, the conflict between the parties

necessitates a court-ordered visitation plan. In crafting a visitation schedule, we

recognize that it is the children who are not only the innocent victims, but who have
                                                9

the most at stake in this controversy. See Ross v. Hoffman, 372 A.2d 582, 584

(Md. Ct. App. 1977).

        The legislature has directed the courts to award “liberal visitation rights

where appropriate” in order to “assure the child the opportunity for the maximum

continuing physical and emotional contact with both parents.”4                      Iowa Code

§ 598.41(1)(a). In determining what visitation is appropriate, our concern, once

again, is the children’s best interests. See In re Marriage of Stepp, 485 N.W.2d

846, 849 (Iowa Ct. App. 1992). Consequently, the court must fashion a visitation

schedule that serves the best interests of the children. In re Marriage of Gensley,

777 N.W.2d 705, 718 (Iowa Ct. App. 2009).

        The schedule adopted by the district court results in the children spending

far too many hours commuting long distances in a car, often during adverse

weather conditions and for relatively short periods of visitation. With all the above

in mind, and the fact that the current visitation schedule is unworkable for the

parties, we strive to recraft a visitation schedule that we believe to be in the

children’s best interests.

        1. Summer. We begin with the summer visitation. As it currently stands,

with the exception of Jessica’s once-a-month weekend visitations, Sean has the

children the entire summer break, from five days after the last day of school until

five days before the start of school in the fall. On one hand, the schedule “evens

the score” to make up for Sean’s lack of time with the children during the school




4
  Many non-custodial parents view this statement as an entitlement to equal time with their
children. In doing so, they often ignore the realities of their specific situation and take little
to no consideration of their children’s best interests.
                                          10


year.   On the other hand, the schedule effectively deprives Jessica of any

meaningful time with her children during their summer recess from school.

Furthermore, the schedule denies the children any meaningful contact with their

friends during the summer and strips from them any opportunity to participate in

summer social, recreational, or athletic activities in their home community.

Balancing all the competing factors, we find it would be in the children’s best

interests to have some uninterrupted time with their father in the summer. This

revised summer visitation schedule will allow the children to spend some sustained

time with their father, while allowing them some of the break to relax at home with

their mother and their friends.

        We modify the district court’s summer visitation schedule as follows: Sean

shall have six uninterrupted weeks of visitation with the children during the summer

vacation period June through August. The visitation period shall end at least two

weeks prior to the first day of classes at start of the school year in the fall. The

parties will alternate first choice of desired summer visitation with Sean having first

choice in even numbered years and Jessica in odd numbered years. The preferred

party must submit desired dates in writing to the alternate party no later than May

1 each year.     Sean shall be responsible for picking up the children at the

commencement of the visitation, and Jessica shall be responsible for picking up

the children at the conclusion of the visitation. The parents are encouraged to

meet half way for the exchange of the children.

        2. School year. Crafting a suitable visitation schedule for the school year

is more problematic. In an understatement, Sean recognizes the current school-

year-weekend visitation schedule “pose[s] significant challenges for the children
                                          11


and the parents.” The schedule provides Sean with one weekend visitation each

month during the school year. For each visit, he picks up the children in Colorado

at 6:00 p.m. on Friday and Jessica picks up the children in Iowa for their return trip

to Colorado at 6:00 p.m. on Sunday. As mentioned earlier, the children must spend

twenty hours in a car for each forty-eight hour visit, with ten of those in-car hours

being a part of the visit. Each parent must spend twenty hours on the road for

each visit—Sean must travel ten hours from Iowa to be in Colorado for the 6:00

p.m. pickup on Friday and then another ten hours back to Iowa, and Jessica must

spend ten hours driving from Colorado to be in Iowa for her 6:00 p.m. pickup on

Sunday and then another ten hours back to Colorado, arriving home at 4:00 a.m.

Monday morning. Jessica legitimately complains,

       Practically speaking, it is not possible for Jessica to pick up the minor
       children on a Sunday at 6:00 p.m. in Iowa, drive ten (10) hours to her
       home in Colorado, and expect the children to be well-rested and
       prepared for school on Monday. The present schedule ensures that
       the minor children will experience disruption and behavioral issues
       by ensuring that they will be forced to attend school on Monday
       mornings with little quality sleep and the possibility of incomplete
       homework assignments.

Sean also complains the schedule “can be a very problematic situation for the kids

and parents on a standard weekend given the long hours the parties would drive

in order for Sean to spend extraordinarily limited quality time with his children.”

       Jessica requests the court to set Sean’s school-year visitation time to end

at noon on Sunday “to allow her more time to get the minor children back to

Colorado in a timely manner so as not to disrupt their school routine.” Such a

schedule would reduce Sean’s weekend visits to forty-two hours each. Taking into
                                          12


account the in-car driving time and sleeping time, precious few hours are left during

the visits for Sean to spend quality time with the children.

       Although Sean did not cross-appeal, he proposes a school-year visitation

schedule that purportedly corresponds to the children’s school district calendar that

includes a number of built-in extended weekends. He did not trot out this proposal

until long after the hearing was over and the court had entered its modification

order. In his response to Jessica’s motion to enlarge, amend, or modify, Sean, for

the first time, argued, “[e]xercising visitation during these times would better suit

the best interests of the parties’ children while promoting quality time with both

parents. A review of the district’s school calendar indicates that every month

except May has a long weekend.” He proposed that on those extended weekends,

he have visitation from school out the day before the weekend to noon the day

before school resumes.5       He makes the same argument on appeal while

simultaneously asking us to affirm the district court. Unfortunately, the school

district calendar is not a part of our record, and we cannot consider it. See Iowa

R. App. P. 6.801; In re Marriage of Keith, 513 N.W.2d 769, 771 (Iowa Ct. App.

1994) (“We are limited to the record before us and any matters outside the record

on appeal are disregarded.”); State v. Weiland, 202 N.W.2d 67, 69 (Iowa 1972)

(noting appellate courts cannot consider facts that are outside of the record).

       We modify the district court’s school-year-weekend visitation schedule as

follows: Sean shall have visitation one weekend a month from 6:00 p.m. on the

school day preceding the weekend until noon the day before the next school day.


5
 The proposal he outlines in his appeal brief appears to follow a September 2017 to May
2018 calendar.
                                         13


Sean shall exercise his visitation the second full weekend of each month, unless

otherwise agreed by the parties. Sean shall be responsible for picking up the

children at the commencement of the visitation, and Jessica shall be responsible

for picking up the children at the conclusion of the visitation. The parents are

encouraged to meet half way for the exchange of the children. Should Sean

exercise a school-year-weekend visitation in Colorado, the visit shall conclude at

6:00 p.m. the day before a school day.

       3. Holidays. We next turn to the holiday visitation schedule. We modify

the holiday visitation schedule as follows: In odd numbered years, Sean shall have

visitation during Spring/Easter break and Thanksgiving break. Sean’s visitation

period for the Spring/Easter and Thanksgiving breaks begins at 6:00 p.m. on the

last day of school before the break and ends at noon the day before school starts

at the end of the break. Christmas break will be split 50–50: Part I begins at 6:00

p.m. on the last school day before Christmas break and ends at 6:00 p.m. on

December 26. Part II begins at 6:00 p.m. December 26 and ends at noon the day

before school starts at the end of the break. In every even numbered-year, Jessica

will have the children for Part I and Sean will have the children for Part II. In odd-

numbered years, Sean will have the children for Part I and Jessica will have the

children for Part II. Sean shall be responsible for picking up the children at the

commencement of the visitation, and Jessica shall be responsible for picking up

the children at the conclusion of the visitation. The parents are encouraged to

meet half way for the exchange of the children.

       4. Miscellaneous. Anytime Sean is in the Denver, Colorado area, Jessica

shall be flexible to allow Sean visitation with the children. Anytime Jessica is in
                                         14


Iowa with the children, she shall inform Sean and, if reasonable, allow Sean to

exercise some visitation with the children.

       The above schedule for summer, school-year-weekend, and holiday

visitation may be amended from time to time, upon mutual agreement of the

parties, based upon the schedule of the parties and the needs, schedule, and best

interests of the minor children. The parties shall cooperate and make appropriate

adjustments to the parenting time schedule as is reasonable.              Given the

complexities of the revised visitation schedule, the uncertainty of inclement

weather, illness, and the other vagaries of work and family life, we would

encourage the parents to be flexible and to accommodate each other’s visitation

time with their children, as permitted by the circumstances. See In re Marriage of

Muell, 408 N.W.2d 774, 777 (Iowa Ct. App. 1987).

       The holiday visitation shall take priority over the regular weekend visitation.

In other words, the holiday visitation shall be in lieu of, and not in addition to,

school-year-weekend visitation in the month the holiday visitation begins.

       The court-imposed visitation schedule should be considered as a minimum

schedule. In addition to the court-imposed visitation time, it is recognized that the

parties may extend or exercise such further and additional parenting time as they

may both mutually agree upon.
                                        15


      IV. Child Support.

      Jessica also raises the issue of child support.         She challenges the

modification of Sean’s child-support obligation.    Child support provisions of a

decree may also be modified when there has been a substantial change in

circumstances. See Iowa Code § 598.21C(1). In determining whether there has

been a substantial change in circumstances, we look at changes in “employment,

earning capacity, income, or resources of a party.” Id. § 598.21 C(1)(a); McKenzie,

709 N.W.2d at 531. Sean must establish the change in circumstances by a

preponderance of the evidence. See In re Marriage of Jacobo, 526 N.W.2d 859,

864 (Iowa 2005).

      With regard to Sean’s child-support obligation, the district court found:

              Child support is a bit of an issue in this case. There was
      questionable evidence presented as to the relative income of both
      Sean and Jessica. This court finds that Jessica’s income is not just
      $600/week. This court finds that there is an additional $2000 of
      income in the gas, vehicle, and housing provided to her by her
      parents. Under these circumstances, this court will attribute $60,000
      of annual income to Jessica.
              Sean’s income tax return shown as Exhibit 1A shows a profit
      of just over $11,000. However, Sean seems to acknowledge that his
      income ought to be higher than that and suggested $21,000. This
      would be a little more than $10/hour for a 40-hour week. Sean is
      capable of making more than that. This court will attribute $40,000
      of annual income to Sean. Child support and cash medical support
      will be calculated and ordered by this court according to those
      income figures. In addition, Sean will be entitled to a 15% reduction
      due to extraordinary visitation as set out in this court’s order.

      Jessica argues the district court incorrectly determined the parties’

earnings. She argues that because Sean agreed to pay $750 per month while the

modification action was pending, “the Court should therefore impute a higher wage

to Sean that equates to a monthly child support of $750.00.” In other words,
                                              16


Jessica asks us to work backward from the amount of child support to determine

Sean’s earnings.

          In determining whether to modify child support, the court does not only

consider the parent’s actual earnings; it also considers whether the parent’s

decrease in earnings is voluntary or self-inflicted. See McKenzie, 709 N.W.2d at

533. “[A] party may not claim inability to pay child support when that inability is

self-inflicted or voluntary.” In re Marriage of Duggan, 659 N.W.2d 556, 562 (Iowa

2003) (citation omitted).        In making the determination of whether a parent’s

reduction in income is voluntary or self-inflicted, we look at the unique

circumstances of each case. See Walters, 575 N.W.2d at 741 (setting forth cases

where modification has been granted and where modification has been refused).

In determining whether to impute income to a parent, one of our considerations is

whether the reduction in income was done through an improper intent to deprive

the children of support or in reckless disregard for the children’s well-being. See

In re Marriage of Swan, 526 N.W.2d 320, 324 (Iowa 1995).

          Sean’s 2016 federal income tax return Schedule C shows a gross profit of

$21,045 and net profit of $11,869. His adjusted gross income for the year was

$11,030. At trial Sean was asked if he was living on $11,000 a year. He didn’t

think so; he thought the correct amount was “around $21,000.” 6 Then asked, “So

for child support purposes, you think that you should be put in at $21,000?,” Sean

responded, “I think so.” Basically, that’s it for the record evidence regarding Sean’s

current income.          There are no allegations, nor evidence that Sean is



6
    The district court noted, “This would be a little more than $10/hour for a 40-hour week.”
                                           17


underemployed or that he has self-inflicted a reduction in income. Nevertheless,

the district court found that Sean was capable of earning $40,000—$29,000 more

than the $11,000 in income he reported earning in 2016 and $19,000 more than

the $21,000 figure that Sean suggested be imputed to him. Upon our de novo

review, we conclude the district court failed to do substantial equity in imputing

$40,000 annual income to Sean. The record evidence supports imputation of

$21,000 annual income. We must therefore remand for calculation Sean’s child-

support obligation based upon imputation of $21,000 annual income to Sean.

       Jessica also argues the court erred in granting Sean a fifteen percent credit

for extraordinary visitation. Iowa Rule of Court 9.9 provides, “If the noncustodial

parent’s court-ordered visitation exceeds 127 days per year, the noncustodial

parent shall receive a credit to the noncustodial parent’s share of the basic support

obligation . . . .” The rule further provides that parents with court-ordered visitation

of between 128 and 147 days per year are entitled to a fifteen percent visitation

credit. Iowa R. Ct. 9.9. For the purpose of the credit, “days” means “overnights

spent caring for the child.” In re Marriage of Jones, 653 N.W.2d 589, 593 (Iowa

2002). Jessica claims that Sean is not entitled to a credit for visitation because his

visitation “does not amount to the number of overnights required to qualify for a

fifteen percent reduction.”    She calculates that Sean receives seventy-seven

overnight visits during summer and another eighteen overnight visits during the

school year. Jessica argues that even factoring in holiday visits, the number of

visits “fall well short of” 128 overnight visits as required for by rule 9.9 to receive a

fifteen-percent credit. We agree. And because the number of overnight visits
                                          18


provided in our modification of the decree fall short of the 128 days needed to apply

the extraordinary visitation credit, the credit should not be applied on remand.

        Finally, Jessica argues the district court erred in failing to require Sean to

pay cash medical support. Jessica raised the issue of medical support in her

motion to enlarge and amend. In its ruling on the motion, the district court stated,

“The original decree did not address reimbursement of unpaid medical expenses

and the parties request the court to do that now. Any unpaid medical expenses

shall be paid 1/2 by each party.” We find no error.

        V. Appellate Attorney Fees.

        Both parties request an award of their appellate attorney fees. Jessica’s

appellate attorney fees amount to $12,063. Sean has incurred appellate attorney

fees of $8200.

        “In a proceeding to determine custody or visitation, . . . the court may award

the prevailing party reasonable attorney fees.”       Iowa Code § 600B.26.         The

decision to award appellate attorney fees is discretionary. See Markey v. Carney,

705 N.W.2d 13, 26 (Iowa 2005). In determining whether to award appellate

attorney fees, we consider “the needs of the party making the request, the ability

of the other party to pay, and whether the party making the request was obligated

to defend the trial court’s decision on appeal.” Id. (citation omitted).

        Based on the foregoing, we decline to award either party appellate attorney

fees.

        AFFIRMED AS MODIFIED AND REMANDED.